      Case: 1:20-cv-02381 Document #: 1 Filed: 04/17/20 Page 1 of 15 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

CHRISTINE SLOWINSKI, individually and
on behalf of all others similarly situated,

       Plaintiff,                                   Case No.

v.                                                  CLASS ACTION COMPLAINT

FORCES OF NATURE, INC.,                             JURY DEMANDED

       Defendant.


       Now comes the Plaintiff, CHRISTINE SLOWINSKI (“Plaintiff”), individually and on

behalf of all others similarly situated, by and through her attorneys, and for her class action

Complaint against the Defendant, FORCES OF NATURE, INC., (“Defendant”), Plaintiff alleges

and states as follows:

                              PRELIMINARY STATEMENTS

       1.      This is an action for damages, injunctive relief, and any other available legal or

equitable remedies, for violations of Illinois Consumer Fraud and Deceptive Businesses Practices

Act (“ILCFA”), 815 ILCS 505/1 et seq., common law fraud, unjust enrichment, and breach of

warranty, resulting from the illegal actions of Defendant, in intentionally labeling its medicinal

products with false and misleading claims that they contain various active ingredients, when

Defendant’s products do not contain those ingredients. Plaintiff alleges as follows upon personal

knowledge as to herself and her own acts and experiences, and, as to all other matters, upon

information and belief, including investigation conducted by her attorneys.
       Case: 1:20-cv-02381 Document #: 1 Filed: 04/17/20 Page 2 of 15 PageID #:2




                                    JURISDICTION AND VENUE

        2.      This Court has jurisdiction pursuant to 28 U.S.C. § 1332(d), because the matter in

controversy exceeds the sum or value of $5,000,000, exclusive of interest or costs, and is a class

action in which members of the class are citizens of a State different from the Defendant.

        3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events giving rise to this claim occurred in this District, and Defendant does

business in the Northern District of Illinois.

                                             PARTIES

        4.      Plaintiff is an individual who was at all relevant times residing in Schaumburg,

Illinois.

        5.      On information and belief, Defendant is a California corporation, whose principal

place of business is located in Sonoma, California.

        6.      At all times relevant hereto, Defendant was engaged in the manufacturing,

marketing, and sale of over-the-counter medicinal products.

                               FACTS COMMON TO ALL COUNTS

        7.      Defendant manufactures, advertises, markets, sells, and distributes medicinal

products throughout Illinois and the United States under the brand name “Forces of Nature.”

        8.      During the Class Period the following list of Defendant’s products (the “Products”)

were advertised as containing the listed active ingredients, when those products did not contain

the ingredients listed:

                a.        Allergy Maximum Strength; ingredients: Althaea Officinalis, Inula

                          Helenium, Angelica Archangelica, Pinus Sylvestrus, Natrum Muriaticum,

                          and Sillica;



                                                  2
Case: 1:20-cv-02381 Document #: 1 Filed: 04/17/20 Page 3 of 15 PageID #:3




       b.     Athlete’s Foot Control; ingredients: Hydocotyle Assiatica and Thuja

              Occidentalis;

       c.     Back Pain Management; Ingredients: Arnica Montana, Hypericum

              Perforatum, Ruta Graveolens, and Natrum Muiaticum;

       d.     Cold & Flu Maximum Strength; ingredients: Sambuscus Nigra, Berberis

              vulgaris, Solidago, Ocimum, Allium Stativum, Zingiber Officinale, and

              Trigonella Foenum-Gracum;

       e.     Gout Pain Management; ingredients: Arnica Montana and Urica Urens;

       f.     Headache Pain Management; ingredients: IrisVersicolor and Silcea;

       g.     Joint Pain Management; ingredients: Aesculus Hippocastanum and Ruta

              Graveolens;

       h.     Migraine Pain Management; ingredients: Iris Versicolor and Natrum

              Muriaticum;

       i.     Muscle Pain Relief; ingredients: Arnica Montana and Ruta Grveolens;

       j.     Nerve Pain Relief; ingredients: Coffea Cruda, Hypericum Perforratum, and

              Sillicia;

       k.     Maximum Strength Sinus; ingredients: Occimum, Berberis Vulgaris,

              Allium Sativum, Thuja Occidentalis, Echinacea Angustifoolia, Silica, and

              Trigonella Foenum-Graecum;

       l.     Sleep Well Control; ingredients: Coffea Cruda and Piper Methysticum; and

       m.     Varicose Vein Control; ingredients: Aesculus Hippocastanum and

              Hamamelis Virginiana.

 9.    Plaintiff’s most recent purchase of the Products was on February 10, 2020.



                                       3
      Case: 1:20-cv-02381 Document #: 1 Filed: 04/17/20 Page 4 of 15 PageID #:4




       10.      Persons, like Plaintiff herein, have an interest in purchasing products that do not

contain false and misleading claims with regards to the inclusion of active ingredients in those

products.

       11.      By making false and misleading claims about the ingredients contained in their

products, Defendant impaired Plaintiff’s ability to choose the type and quality of products she

chose to buy.

       12.      Therefore, Plaintiff has been deprived of her legally protected interest to obtain true

and accurate information about her consumer products as required by Illinois and Federal law.

       13.      As a result, Plaintiff has been misled into purchasing products she would not have

otherwise purchased.

       14.      The following are examples of the Products’ labeling that explicitly claim to

contain ingredients that are not in the product:




                                                   4
      Case: 1:20-cv-02381 Document #: 1 Filed: 04/17/20 Page 5 of 15 PageID #:5




       15.     Plaintiff would not have been able to understand that the Products do not contain

the above listed active ingredients without an advanced understanding of chemistry.

       16.     Furthermore, due to Defendant’s intentional, deceitful practice of falsely labeling

the Products as containing the above listed active ingredients, Plaintiff could not have known that

the Products do not contain those ingredients.

       17.     Plaintiff was unaware that the Products do not contain the above listed active

ingredients when she purchased them.

       18.     Plaintiff and the Class and Sub-Class members were deceived into paying money

for products they did not want because the Products were labeled as containing ingredients they

do not actually contain.

       19.     Worse than the lost money, Plaintiff and the Class and Sub-Class members were

deprived of their protected interest to obtain accurate information about the ingredients of the

medical products they consume.

       20.     Plaintiff and the Class and Sub-Class members, are not, and should not be, required

to chemically test the medicinal products they purchase to know the true contents of those products.


                                                 5
      Case: 1:20-cv-02381 Document #: 1 Filed: 04/17/20 Page 6 of 15 PageID #:6




       21.     Defendant, and not Plaintiff and the Class and Sub-Class members, knew or should

have known that the Products’ express labeling listing certain active ingredients, were false,

deceptive, and misleading, and that Plaintiff, the Class, and Sub-Class members would not be able

to tell the Products did not contain the listed ingredients unless Defendant expressly told them.

       22.     On information and belief, Defendant, through its agents and employees, did know

that the Products do not contain the above listed ingredients.

       23.     As a result of Defendant’s acts and omissions outlined above, Plaintiff has suffered

concrete and particularized injuries and harm, which include, but are not limited to, the following:

               a.      Lost money;

               b.      Wasting Plaintiff’s time; and

               c.      Stress, aggravation, frustration, loss of trust, loss of serenity, and loss of

                       confidence in product labeling.

                                     CLASS ALLEGATIONS

       24.      Plaintiff brings this action on behalf of herself and all others similarly situated, as

a member of the proposed class (the “Class”), defined as follows:

               All persons within the United States who purchased the Products
               within ten years prior to the filing of the Complaint through the date
               of class certification.

       25.     Plaintiff also brings this action on behalf of herself and all others similarly situated,

as a member of the proposed sub-class (the “Sub-Class”), defined as follows:

               All persons within the State of Illinois who purchased the Products
               within ten years prior to the filing of the Complaint through the date
               of class certification.

       26.     Defendants, their employees and agents are excluded from the Class and Sub-Class.

Plaintiff does not know the number of members in the Class and Sub-Class, but believes the



                                                  6
      Case: 1:20-cv-02381 Document #: 1 Filed: 04/17/20 Page 7 of 15 PageID #:7




members number in the thousands, if not more. Thus, this matter should be certified as a Class

Action to assist in the expeditious litigation of the matter.

       27.     The Class and Sub-Class are so numerous that the individual joinder of all of their

members is impractical. While the exact number and identities of their members are unknown to

Plaintiff at this time and can only be ascertained through appropriate discovery, Plaintiff is

informed and believes and thereon alleges that the Class and Sub-Class include thousands, if not

millions of members. Plaintiff alleges that the class members may be ascertained by the records

maintained by Defendant and its retailers.

       28.     This suit is properly maintainable as a class action pursuant to Fed. R. Civ. P. 23(a)

because the Class and Sub-Class are so numerous that joinder of their members is impractical and

the disposition of their claims in the Class Action will provide substantial benefits both to the

parties and the Court.

       29.     There are questions of law and fact common to the Class and Sub-Class affecting

the parties to be represented. The questions of law and fact common to the Class and Sub-Class

predominate over questions which may affect individual Class and Sub-Class members and

include, but are not necessarily limited to, the following:

               a.        Whether Defendant disseminated false and misleading information by

                         listing active ingredients that the Products did not contain;

               b.        Whether the Class and Sub-Class members were informed of the lack of the

                         ingredients in the Products;

               c.        Whether the Products contain the above listed ingredients;

               d.        Whether Defendant’s conduct was unfair and deceptive;




                                                   7
      Case: 1:20-cv-02381 Document #: 1 Filed: 04/17/20 Page 8 of 15 PageID #:8




               e.      Whether Defendant unjustly enriched itself as a result of the unlawful

                       conduct alleged above;

               f.      Whether Defendant breached express warranties to Plaintiff, and the Class

                       and Sub-Class members;

               g.      Whether there should be a tolling of the statute of limitations; and

               h.      Whether the Class and Sub-Class members are entitled to restitution, actual

                       damages, punitive damages, and attorneys’ fees and costs.

       30.     As a resident of the United States and the State of Illinois who purchased the

Products, Plaintiff is asserting claims that are typical of the Class and Sub-Class.

       31.     Plaintiff has no interests adverse or antagonistic to the interests of the other

members of the Class and Sub-Class.

       32.     Plaintiff will fairly and adequately protect the interests of the members of the Class

and Sub-Class. Plaintiff has retained attorneys experienced in the prosecution of class actions.

       33.     A class action is superior to other available methods of fair and efficient

adjudication of this controversy, since individual litigation of the claims of all Class and Sub-Class

members is impracticable. Even if every Class and Sub-Class member could afford individual

litigation, the court system could not. It would be unduly burdensome to the courts in which

individual litigation of numerous issues would proceed. Individualized litigation would also

present the potential for varying, inconsistent or contradictory judgments and would magnify the

delay and expense to all parties, and to the court system, resulting from multiple trials of the same

complex factual issues. By contrast, the conduct of this action as a class action presents fewer

management difficulties, conserves the resources of the parties and of the court system and protects

the rights of each class member. Class treatment will also permit the adjudication of relatively



                                                  8
      Case: 1:20-cv-02381 Document #: 1 Filed: 04/17/20 Page 9 of 15 PageID #:9




small claims by many Class and Sub-Class members who could not otherwise afford to seek legal

redress for the wrongs complained of herein.

       34.     The prosecution of separate actions by individual members of the Class and Sub-

Class would create a risk of adjudications with respect to them that would, as a practical matter,

be dispositive of the interests of the other Class and Sub-Class members not parties to such

adjudications or that would substantially impair or impede the ability of such non-party Class and

Sub-Class members to protect their interests.

       35.     Plaintiff’s claims and injuries are identical to the claims and injuries of all Class

and Sub-Class members, because all claims and injuries of all Class and Sub-Class members are

based on the same false labeling and same legal theories. All allegations arise from the identical,

false, affirmative written statements made by Defendant when it claimed the Products contained

the above listed ingredients.

       36.     Defendant has acted or refused to act in respect generally applicable to the Class

and Sub-Class thereby making appropriate final and injunctive relief with regard to the members

of the Class and Sub-Class as a whole.

       37.     The size and definition of the Class and Sub-Class can be identified through records

held by retailers carrying and reselling the Products, and by Defendant’s own records.

                                  COUNT I
              VIOLATIONS OF THE ILLINOIS CONSUMER FRAUD AND
             DECEPTIVE BUSINESS PRACTICES ACT, 815 ILCS 505/1, et seq.

       38.     Plaintiff incorporates all of the allegations and statements made in paragraphs 1

through 37 above as if fully reiterated herein.

       39.     Plaintiff is a “person” as defined in 815 ILCS 505/1(c), as she is a natural person.




                                                  9
    Case: 1:20-cv-02381 Document #: 1 Filed: 04/17/20 Page 10 of 15 PageID #:10




       40.     Defendant is a “person” as defined in 815 ILCS 505/1(c), as it is a company and a

business entity and/or association.

       41.     815 ILCS 505/2 states:

               Unfair methods of competition and unfair or deceptive acts or
               practices, including but not limited to the use or employment of any
               deception fraud, false pretense, false promise, misrepresentation or
               the concealment, suppression or omission of any material fact, with
               intent that others rely upon the concealment, suppression or
               omission of such material fact, or the use or employment of any
               practice described in Section 2 of the “Uniform Deceptive Trade
               Practices Act”, approved August 5, 1965, in the conduct of any trade
               or commerce are hereby declared unlawful whether any person has
               in fact been misled, deceived or damaged thereby.

       42.     Through its representation that the Products contain the above listed ingredients,

Defendant made false promises, misrepresentations, concealments, suppressions, and omissions

of material facts, with the intent that Plaintiff rely upon said false promises, misrepresentations,

concealments, suppressions, and omissions of material facts.

       43.     815 ILCS 505/10a states:

               (a) Any person who suffers actual damage as a result of a violation
               of this Act committed by any other person may bring an action
               against such person. The court, in its discretion may award actual
               economic damages or any other relief which the court deems
               proper...

               (c) [T]he Court may grant injunctive relief where appropriate and
               may award, in addition to the relief provided in this Section,
               reasonable attorney’s fees and costs to the prevailing party.

       44.     In taking the actions and omissions set forth above, and making the false promises,

misrepresentations, concealments, suppressions, and omissions of material facts set forth above,

Defendant violated the Illinois Consumer Fraud and Deceptive Business Practices Act, including,

but not limited to, 815 ILCS 505/2.

       45.     Defendant failed to comply with the requirements of the ILCFA, including, but not

                                                10
    Case: 1:20-cv-02381 Document #: 1 Filed: 04/17/20 Page 11 of 15 PageID #:11




limited to, 815 ILCS 505/2 as to the Class and Sub-Class members with respect to the above-

alleged transactions

       46.     By reason thereof, Plaintiff is entitled to a judgment against Defendant, declaring

that Defendant’s conduct violated 815 ILCS 505/2, enjoining Defendant from engaging in similar

conduct in the future, and awarding actual damages, punitive damages, injunctive relief, costs, and

attorneys’ fees.

                                       COUNT II
                                   COMMON LAW FRAUD

       47.     Plaintiff incorporates all of the allegations and statements made in paragraphs 1

through 46 above as if fully reiterated herein.

       48.     Through its false statements on the Products’ packaging, that the Products

contained the above listed ingredients, Defendant made false statements of material fact.

       49.     At the time Defendant made its statements to Plaintiff that the Products contained

the above listed ingredients, it knew, or reasonably should have known, that the statements

described above were false.

       50.     At the time Defendant made the statements to Plaintiff, Defendant intended to

induce Plaintiff to purchase the Products.

       51.     Plaintiff relied upon the truth of the statements described above and purchased the

Products, only to find that the Products did not contain the above listed ingredients.

       52.     As a result of their reasonable reliance upon Defendant’s false statements of

material fact as set forth above, Plaintiff and other members of the Class and Sub-Class have

suffered concrete and particularized injuries, harm, and damages which include, but are not limited

to, the loss of money spent on products they did not want to buy, and stress, aggravation,

frustration, inconvenience, emotional distress, mental anguish, and similar categories of damages.

                                                  11
    Case: 1:20-cv-02381 Document #: 1 Filed: 04/17/20 Page 12 of 15 PageID #:12




                                         COUNT III
                                    UNJUST ENRICHMENT

       53.     Plaintiff incorporates all of the allegations and statements made in paragraphs 1

through 52 above as if fully reiterated herein.

       54.     Plaintiff conferred monetary benefits to Defendant by purchasing the Products.

       55.     Defendant has been unjustly enriched by retaining the revenues derived from

Plaintiff’s purchase of the Products based on the false statements that the Products contain the

above listed ingredients.

       56.     Defendant’s retention of the revenue it received from Plaintiff, and the Class and

Sub-Class members, is unjust and inequitable because Defendant’s false statements caused injuries

to Plaintiff, and the Class and Sub-Class members, as they would not have purchased the Products

if they knew the Products did not contain the active ingredients listed on the Products’ packaging.

       57.     Defendant’s unjust retention of the benefits conferred on it by Plaintiff, and the

Class and Sub-Class members, entitles Plaintiff, and the Class and Sub-Class members, to

restitution of the money they paid to Defendant for the Products.

                                      COUNT IV
                            BREACH OF EXPRESS WARRANTIES

       58.     Plaintiff incorporates all of the allegations and statements made in paragraphs 1

through 57 above as if fully reiterated herein.

       59.     Defendant, as the manufacturer, designer, marketer, and seller of the Products,

expressly warranted that the Products contain the above listed ingredients on the back of the

Products’ packaging.

       60.     Defendant’s express warranties that the Products contain the above listed

ingredients was part of the basis of the bargain between Plaintiff, and the Class and Sub-Class



                                                  12
    Case: 1:20-cv-02381 Document #: 1 Filed: 04/17/20 Page 13 of 15 PageID #:13




members, and Defendant.

       61.     However, the Products do not contain the above listed ingredients and do not

conform to the express warranties Defendant made to Plaintiff, and the Class and Sub-Class

members, that the Products contain the above listed ingredients.

       62.     Furthermore, as described above, Defendant had actual knowledge of the above

listed defects contained in the Products.

       63.     As a direct result of Defendant’s breach of the express warranties it made to

Plaintiff, and the Class and Sub-Class members, they have been injured, because they would not

have purchased the Products on the same terms if they knew the Products did not contain the

ingredients as listed on the packaging, and they did not gain the same benefits they bargained for

when purchasing the Products.

                                    PRAYER FOR RELIEF

       Wherefore, Plaintiff prays for a judgment against Defendant as follows:

               a.      An order certifying the Class and the Sub-Class and appointing Plaintiff as

                       Representative of the Class and the Sub-Class;

               b.      An order certifying the undersigned counsel as the Class and Sub-Class

                       Counsel;

               c.      An order requiring Defendant, at its own cost, to notify all members of the

                       Class and the Sub-Class of the unlawful, unfair, deceptive, and

                       unconscionable conduct herein;

               d.      Judgment against Defendant in an amount to be determined at trial;

               e.      An order for injunctive relief prohibiting such conduct by Defendant in the

                       future;



                                                13
    Case: 1:20-cv-02381 Document #: 1 Filed: 04/17/20 Page 14 of 15 PageID #:14




               f.      Judgment against Defendant for Plaintiff’s attorneys’ fees, court costs, and

                       other litigation costs; and

               g.      Any other relief deemed just and proper by this Court.



                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues in this action so triable, except for any issues

relating to the amount of attorneys’ fees and costs to be awarded should Plaintiff prevail on any of

her claims in this action.




                                                 14
Case: 1:20-cv-02381 Document #: 1 Filed: 04/17/20 Page 15 of 15 PageID #:15




                                  RESPECFULLY SUBMITTED,

                                  CHRISTINE SLOWINSKI

                                  By:    /s/ Todd M. Friedman
                                         Attorney for Plaintiff
                                         Illinois Attorney No. 6276496
                                         Law Offices of Todd M. Friedman, P.C.
                                         21550 Oxnard Street, Suite 780
                                         Woodland Hills, California 91367
                                         Phone: (877) 619-8966
                                         Fax: (866) 633-0228
                                         tfriedman@toddflaw.com

                                         /s/ David B. Levin
                                         Attorney for Plaintiff
                                         Illinois Attorney No. 6212141
                                         Law Offices of Todd M. Friedman, P.C.
                                         333 Skokie Blvd., Suite 103
                                         Northbrook, Illinois 60062
                                         Phone: (224) 218-0882
                                         Fax: (866) 633-0228
                                         dlevin@toddflaw.com

                                         /s/ Steven G. Perry
                                         Attorney for Plaintiff
                                         Illinois Attorney No. 6330283
                                         Law Offices of Todd M. Friedman, P.C.
                                         333 Skokie Blvd., Suite 103
                                         Northbrook, Illinois 60062
                                         Phone: (224) 218-0875
                                         Fax: (866) 633-0228
                                         steven.perry@toddflaw.com




                                    15
